DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5-7, 9 and 13 are objected to because of the following informalities:  
Claim 5 depends from canceled claim 4; it appears that “4” on line 1, should be replaced with --1--.
Claim 6, line 2, “the outer diameter” lacks proper antecedent basis; “the outer diameter” should be replaced with --an outer diameter--.
Claim 13, line 3, “the sealing ring” lacks proper antecedent basis.  For examination purposes, the phrase “to delimit a movement of the sealing ring (7) has not been considered.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg (US 5,498,043).
	As to claim 1 and with reference to the annotated figure below, Goldenberg discloses an ending for a hose (FIG. 1) comprising:  a body (13) having a cavity, a first ending, and a second ending; and a mouthpiece (11) adapted to be pushed to an end of the hose (FIG. 3), and the mouthpiece has a first end having a thickening, a second end including a sealing zone, and a waist located between the first end and the second end of the mouthpiece, the thickening is adapted to hold the hose on the mouthpiece; wherein the second ending of the body has a circumferential stop, the circumferential stop is oriented against the thickening of the mouthpiece; wherein the mouthpiece is slidably placed inside the cavity of the body towards the stop; wherein the stop has a touch surface on its circumference, whereby the touch surface is oriented inside, against a thickening on the mouthpiece; wherein an outer diameter of the thickening is larger than an inner diameter of the stop; or a difference between the outer diameter of the thickening and the inner diameter of the stop is less than twice the thickness of a wall of the hose; and wherein the stop has an inner conical surface and the thickening has an outer conical surface; the inner conical surface and the outer conical surface have a same orientation.

    PNG
    media_image1.png
    410
    658
    media_image1.png
    Greyscale

As to claim 2, Goldenberg discloses the ending for the hose according to claim 1, wherein the sealing zone includes a sealing ring (29; col. 4, ll. 9-12).

As to claim 5, Goldenberg discloses the ending for the hose according to claim 4, wherein the cavity in the body has a mount as the stop for a front surface of the mouthpiece.  Refer to above annotated figure.

As to claim 6, Goldenberg discloses the ending for the hose according to claim 2, wherein the sealing zone has the outer diameter that is larger than the inner diameter of the opening in the stop.  Refer to above annotated figure.

As to claim 10, Goldenberg discloses the ending for the hose according to claim 1, wherein the axis of the mouthpiece, the axis of the body and the axis of the stop with the opening are identical.  Refer to above annotated figure.

As to claim 11, Goldenberg discloses the ending for the hose according to claim 1, wherein the stop is connected with the body by a circumferential wall; the circumferential wall produces the cavity inside which the mouthpiece is placed, whereby there is a gap with a dimension at least identical to the thickness of the wall of the hose between the circumferential wall and the mouthpiece.  Refer to above annotated figure.

As to claim 12, Goldenberg discloses the ending for the hose according to claim 11, wherein the circumferential wall is a continuation of the cylindrical body.  Refer to above annotated figure.

As to claim 13, Goldenberg discloses the ending for the hose according to claim 11, wherein the circumferential wall has an inner conical surface to lead the hose and an inner conical surface (to delimit a movement of the sealing ring).  Refer to above annotated figure.
The phrase “the sealing ring” lacks proper antecedent basis (see foregoing claim objection).  The claim is therefore only considered to recite “wherein the circumferential wall has an inner conical surface to lead the hose and an inner conical surface.”

As to claim 18, Goldenberg discloses the ending for the hose according to claim 1, wherein the mouthpiece has a cylindrical or elliptical or flattened cross-section, or rectangular or polygonal cross-section with rounded corners.  Refer to above annotated figure.

As to claim 19, Goldenberg discloses the ending for the hose according to claim 1, wherein the body is a part of a piping system (see Abstract, Background of the Invention).

As to claim 20, Goldenberg discloses the ending for the hose according to claim 1, wherein the body is made of plastic and wherein the mouthpiece is made of plastic or metal (see col. 5, ll. 16-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Gansel et al (US 5,794,986).
As to claim 3, Goldenberg discloses the ending for the hose according to claim 1, except that the mouthpiece is connected with the body by a flexible bellow.
However, Gansel et al teaches a similar barbed pipe coupling that connects a flexible bellows.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s coupling to connect a flexible bellows tube as taught by Gansel et al in order to better suit a particular application.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Yokomatsu (EP 0 310 234 A2)
As to claim 7, Goldenberg discloses the ending for the hose according to claim 6, except that the sealing zone includes a disc with a groove into which the sealing ring is inserted, wherein the disc follows upon the waist of the mouthpiece.
However, Yokomatsu teaches a similar barbed pipe coupling that uses a disc with a groove into which the sealing ring (29) is inserted to seal the mouthpiece/nipple (24) to the coupling nut (22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s coupling to include a groove in the disc (31) into which a sealing ring (29) is inserted, as taught by Yokomatsu, in order to seal the mouthpiece/nipple (11) to the coupling nut (25).

As to claim 9, Goldenberg discloses the ending for the hose according to claim 6, wherein the body has an inner thread with a diameter larger than the outer diameter of the sealing zone on a side opposite to the stop, and the body has a flat sealing (29) for sealing of a connection of the ending with a connected element; whereby the sealing leans onto the mount in the body by an end of the inner thread.  Refer to FIG. 1.
As to claim 9, Goldenberg fails to teach the sealing zone recited in claim 1.
 However, Yokomatsu teaches a similar barbed pipe coupling that uses a disc with a groove into which the sealing ring (29) is inserted to seal the mouthpiece/nipple (24) to the coupling nut (22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s coupling to include a groove in the disc (31) into which a sealing ring (29) is inserted, as taught by Yokomatsu, in order to seal the mouthpiece/nipple (11) to the coupling nut (25).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Olson (US 6,865,793).
As to claim 14, Goldenberg discloses the ending for the hose according to claim 1, except that the opening in the circumferential stop includes a cone oriented outside.
However, Olson teaches a similar barbed pipe coupling wherein the opening in the circumferential stop includes a cone oriented outside.  This facilitates the insertion of the hose through the nut (16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s such that the opening at the hose end of the ferrule/nut (13) is conical, as taught by Olson, in order to facilitate assembly of the nut onto the hose.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Giuffre (US 6,695,355).
As to claim 15, Goldenberg discloses the ending for the hose according to claim 2, except that the opening in the circumferential stop has a groove with the sealing ring.
However, Giuffre teaches a similar barbed pipe coupling (Fig. 13) wherein the opening in the circumferential stop has a groove with the sealing ring (32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s coupling to include a groove with a sealing ring within the opening of the circumferential stop, as taught by Giuffre, in order to seal the hose to the ferrule/nut in Goldenberg.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Croslen (US 1,843,123).
As to claim 16, Goldenberg discloses the ending for the hose according to claim 1, except that the stop is connected with the body by at least two draw rods.
However, Croslen teaches a similar barbed pipe coupling that that uses a draw rod assembly to effect tightening of the hose onto the barbed fitting.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldenberg’s coupling to use a draw rod assembly, as taught by Croslen, in order to provide an alternative means by which to secure the hose onto the fitting.
Note the following case law:  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  



Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679